DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langevin et al (US 2012/0297970)[hereinafter Langevin].
Regarding claim 1, Langevin discloses An accessory rail, comprising: a body including a front side and a rear side; an accessory mounting structure 20  at the front side of the body, the accessory mounting structure capable of detachably engaging an accessory for a fixture; and two protrusions 38 extending from the rear side of the body, the two protrusions configured to at least partially engage with the fixture during mounting of the accessory rail to the fixture (Fig. 3b/3c).

Regarding claim 4, Langevin discloses wherein the body includes an intermediate section including a planar surface defining the rear side of the body (Fig. 3b/3c).
Regarding claim 5, Langevin discloses wherein the two protrusions extend substantially perpendicularly from the planar surface of the intermediate section (Fig. 3b/3c).
Regarding claim 6, Langevin discloses the two protrusions each include an inner surface, an outer surface, and side surfaces (Fig. 3b/3c).
Regarding claim 7, Langevin discloses the two protrusions extend from the rear side of the body in a spaced manner with the inner surfaces of the protrusions facing each other (Fig. 3b/3c)..
Regarding claim 8, Langevin discloses comprising two holes extending through the body between the front and rear sides (Fig. 3b/3c).
Regarding claim 9, Langevin discloses wherein each of the two holes is configured to receive a fastener therethrough for mounting the accessory rail to the fixture (Fig. 3b/3c)..
Regarding claim 10, Langevin disclose an accessory rail assembly, comprising: an accessory rail including  a body including a front side and a rear side,  an accessory mounting structure at the front side of the body, the accessory mounting structure capable of detachably engaging an accessory for a fixture, and two protrusions extending from the rear side of the body, the two protrusions configured to at least partially engage with the fixture during mounting of the accessory rail to the fixture; and a clamp configured to engage with the accessory rail to detachably secure the accessory rail assembly to the fixture (Fig. 2 and 3c/3b).
Regarding claim 11, Langevin discloses wherein the clamp 44 includes a body with a central section and two extensions on opposing sides of the central section (Fig. 2 and 3c/3b).

Regarding claim 12, Langevin discloses wherein the central section and the two extensions share a front surface of the clamp (Fig. 2 and 3c/3b)..
Regarding claim 13, Langevin discloses wherein each extension of the two extensions includes a rear surface and tapered side surfaces (Fig. 2 and 3c/3b).
Regarding claim 14, Langevin discloses wherein at least a portion of the central section of the clamp is configured to fit between the two protrusions of the accessory rail during engagement of the accessory rail with the clamp (Fig. 2 and 3c/3b).
Regarding claim 15-20, Langevin discloses an accessory rail system, comprising: an accessory rail assembly including: an accessory rail including (i) a body including a front side and a rear side, (ii) an accessory mounting structure at the front side of the body, the accessory mounting structure capable of detachably engaging an accessory for a fixture, and (iii) two protrusions extending from the rear side of the body, the two protrusions configured to at least partially engage with the fixture during mounting of the accessory rail to the fixture; and a clamp configured to engage with the accessory rail; and the fixture including two grooves 52 formed therein, the two grooves each configured to at least partially receive therein the clamp during engagement of the clamp and the accessory rail with the fixture, wherein the accessory rail is configured to be positioned on one side of the fixture, and the clamp is configured to be positioned on an opposing side of the fixture, the clamp and the accessory rail engaged with each other to detachably secure the accessory rail assembly to the fixture (Fig. 1, 2 and 3c/3b).


Claim(s) 1, 10, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayberry (US 9,239,210).
Regarding claims 1, 10, and 15-20, Langevin discloses an accessory rail system, comprising: an accessory rail assembly including: an accessory rail including (i) a body including a front side and a rear side, (ii) an accessory mounting structure at the front side of the body, the accessory mounting structure capable of detachably engaging an accessory for a fixture, and (iii) two protrusions extending from the rear side of the body, the two protrusions configured to at least partially engage with the fixture during mounting of the accessory rail to the fixture; and a clamp configured to engage with the accessory rail; and the fixture including two grooves 52 formed therein, the two grooves each configured to at least partially receive therein the clamp during engagement of the clamp and the accessory rail with the fixture, wherein the accessory rail is configured to be positioned on one side of the fixture, and the clamp is configured to be positioned on an opposing side of the fixture, the clamp and the accessory rail engaged with each other to detachably secure the accessory rail assembly to the fixture (very clearly seen in Fig. 7-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langevin in view of Chvala (US 2012/0017482).
Regarding claim 2, Langevin further discloses sets of slots and steps on opposing sides of the central groove (Fig. 3b/3c) but fails to disclose a central groove.
Chvala teaches an analogous device with a central groove extending a length of the body.  
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Langevin such that the mounting structure had a central groove, in view of Chvala, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langevin in view of Schultz et al (US 2014/0058994) [herein after Schultz].
Regarding claim 3, Langevin does not disclose clamping rings. 
Schultz  teaches that it is known to provide wherein the accessory mounting structure includes clamping rings, each clamping ring including first and second halves detachable relative to each other (Fig. 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Langevin such that the accessory mounting interface had clamp rings including first and second halves detachable relative to each other, in view of Shultz, to obtain the desired result of providing for rifle scope attachment. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641